                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
___________________________________________
                                            )
RAFFI KHATCHADOURIAN,                       )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    ) Case No. 16-cv-0311 (RCL)
                                            )
DEFENSE INTELLIGENCE AGENCY, et al.,        )
                                            )
            Defendants.                     )
___________________________________________ )


                   DEFENDANTS’ OBJECTIONS AND RESPONSES TO
                   PLAINTIFF’S STATMENET OF MATERIAL FACTS

       Pursuant to Local Rule 56.1, Defendants respond, by and through undersigned counsel, to

Plaintiff’s Statement of Undisputed Material Facts in Support of Partial Summary Judgment

(“Plaintiff’s Statement”) as follows.

                                         OBJECTIONS

       1. Defendants object to Plaintiff’s Statement to the extent that the statements in the

paragraphs are not supported by citation “to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations.” Local Rule 56.1 likewise requires that each factual assertion “must refer to a

specific admissible portion of the record where the fact finds support (for example, affidavit,

deposition, discovery response, etc.).” The assertions Plaintiff makes are not “facts” that can

properly substantiate a motion for summary judgment.

       2. Defendants object to Plaintiff’s Statement on the ground that the alleged facts,

regardless of whether true, are not material to the resolution of Plaintiff’s Motion for Summary
Judgment in this Freedom of Information Act case. See LRCiv 56.1(a) (requiring a statement

“setting forth each material fact” and statement that it “should include only those facts that the

Court needs to decide the motion”). “Material facts” are those facts which, under the governing

substantive law, “might affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); Fed. R. Evid. 401 (stating that “[e]vidence is relevant if . . . the fact is of

consequence in determining the action”). Almost none of the purported facts in these paragraphs

has any bearing on the outcome of this suit under applicable law. Because Defendant must

identify genuine issues only with respect to “material” facts, Fed. R. Civ. P. 56(c), LRCiv 56.1,

Defendant is not required to respond to those paragraphs.

                                            RESPONSES

        Plaintiff’s numbered statements are reproduced below, each followed by Defendants’

response.

        29.     To the extent this paragraph purports to characterize Plaintiff’s FOIA request

letter, defendants refer the court to that document for its full and accurate contents.

        30.     To the extent this paragraph purports to characterize Plaintiff’s FOIA request

letter, defendants refer the court to that document for its full and accurate contents.

        31.     To the extent this paragraph purports to characterize Plaintiff’s FOIA request

letter, defendants refer the court to that document for its full and accurate contents.

        32.     Undisputed that DIA sent a letter to Plaintiff dated September 13, 2013, to which

Defendants respectfully directs the Court for a complete and accurate statement of its contents.

        33.     Undisputed, although Defendants respectfully direct the Court to the referenced

document for a complete and accurate statement of its contents.

        34.     These are not material facts and are in part legal conclusions.


                                                   2
        35.     These are not material facts and are in part legal conclusions.

        36.     Undisputed.

        37.     To the extent this paragraph purports to characterize Exhibits attached to the

Declaration of Katie Townsend, submitted in support of Plaintiff’s Motion for Summary

Judgment (hereinafter “Townsend Decl.”), Defendants refer the court to those documents for their

full and accurate content.

        38.     To the extent this paragraph purports to characterize Exhibits attached to the

Townsend Decl., Defendants refer the court to those documents for their full and accurate content.

        39.     These are not material facts.

        40.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible

evidence. Plaintiff has not established this allegation in the record and misconstrues the cited

material.

        41.     To the extent this paragraph purports to characterize Exhibits attached to the

Townsend Decl., Defendants refer the court to those documents for their full and accurate content.

        42.     To the extent this paragraph purports to characterize Exhibits attached to the

Townsend Decl., Defendants refer the court to those documents for their full and accurate content.

        43.     To the extent this paragraph purports to characterize Exhibits attached to the

Townsend Decl., Defendants refer the court to those documents for their full and accurate content.

        44.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible

evidence. Plaintiff has not established this allegation in the record and misconstrues the cited

material.



                                                  3
        45.     To the extent this paragraph purports to characterize Exhibits attached to the

Townsend Decl., Defendants refer the court to those documents for their full and accurate content.

        46.     To the extent this paragraph purports to characterize Exhibits attached to the

Townsend Decl., Defendants refer the court to those documents for their full and accurate content.

        47.     This paragraph sets forth Plaintiff’s characterization of information withheld from

release by Defendants pursuant to applicable FOIA exemptions. Plaintiff has not established this

allegation in the record.

        48.     These are not material facts.

        49.     These are not material facts.

        50.     These are not material facts.

        51.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible

evidence. Plaintiff has not established this allegation in the record and misconstrues the cited

material.

        52.     These are not material facts. Defendants nonetheless admit the allegations but

refer the Court to the full version of the cited material.

        53.     To the extent this paragraph purports to characterize Defendants’ Declaration of

Alesia Y. Williams, submitted in support of their Motion for Summary Judgment (hereinafter

“Williams Decl.”), Defendants refer the court to that document for its full and accurate content.

        54.     To the extent this paragraph purports to characterize the Townsend Decl.,

Defendants refer the court to that document for its full and accurate content.

        55.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.



                                                    4
        56.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.

        57.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.

        58.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.

        59.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.

        60.     To the extent this paragraph purports to characterize information contained in the

Williams Decl. and the referenced Joint Status Report, Defendants refer the court to those

documents for its full and accurate content.

        61.     To the extent this paragraph purports to characterize information contained in the

Williams Decl. and Plaintiff’s FOIA request, Defendants refer the court to those documents for its

full and accurate content.

        62.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.

        63.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible evidence

and is not a material fact. Plaintiff has not established this allegation in the record and

misconstrues the cited material.

        64.     These are not material facts.

        65.     These are not material facts.

        66.     These are not material facts.



                                                   5
        67.     These are not material facts.

        68.     These are not material facts.

        69.     These are not material facts.

        70.     These are not material facts.

        71.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible evidence

and is not material fact. Plaintiff has not established this allegation in the record and misconstrues

the cited material.

        72.     These are not materials facts.

        73.     These are not materials facts.

        74.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible evidence

and is not a material fact. Plaintiff has not established this allegation in the record and

misconstrues the cited material.

        75.     These are not materials facts.

        76.     These are not materials facts.

        77.     These are not materials facts.

        78.     Defendants dispute this paragraph to the extent it purports to characterize DIA’s

search for responsive records. Plaintiff’s characterization is not supported by admissible evidence

and is not a material fact. Plaintiff has not established this allegation in the record and

misconstrues the cited material.

        79.     To the extent this paragraph purports to characterize the Williams Decl.,

Defendants refer the court to that document for its full and accurate content.



                                                   6
        80.     Defendants refer the court to the Amended Vaughn index, filed on March 20,

2019, which reflects Defendants’ release determination on the identified records (ECF No. 75-1).

        81.     This paragraph sets forth Plaintiff’s characterization of information withheld from

release by Defendants pursuant to applicable FOIA exemptions. Plaintiff’s characterization is not

supported by admissible evidence. Plaintiff has not established this allegation in the record and

misconstrues the cited material.

        82.     To the extent this paragraph purports to characterize Defendants’ Amended

Objections and Responses to Plaintiff’s First Set of Interrogatories, attached as Exhibit 22 to the

Townsend Decl., Defendants refer the court to that document for its full and accurate content.

Additionally, Plaintiff’s characterization is not supported by admissible evidence. Plaintiff has

not established this allegation in the record and misconstrues the cited material.

        83.     This paragraph sets forth Plaintiff’s characterization of information withheld from

release by Defendants pursuant to applicable FOIA exemptions. Plaintiff’s characterization is not

supported by admissible evidence. Plaintiff has not established this allegation in the record and

misconstrues the cited material.

        84.     To the extent this paragraph purports to characterize Defendants’ Amended

Objections and Responses to Plaintiff’s First Set of Interrogatories, attached as Exhibit 22 to the

Townsend Decl., Defendants refer the court to that document for its full and accurate content.

Additionally, Plaintiff’s characterization is not supported by admissible evidence. Plaintiff has

not established this allegation in the record and misconstrues the cited material.

        85.     This paragraph sets forth Plaintiff’s characterization about information withheld

from release by Defendants pursuant to applicable FOIA exemptions. Plaintiff’s characterization




                                                  7
is not supported by admissible evidence. Plaintiff has not established this allegation in the record

and misconstrues the cited material.

         86.    To the extent this paragraph purports to characterize Defendants’ Amended

Objections and Responses to Plaintiff’s First Set of Interrogatories, attached as Exhibit 22 to the

Townsend Decl., Defendants refer the court to that document for its full and accurate content.

Additionally, Plaintiff’s characterization is not supported by admissible evidence. Plaintiff has

not established this allegation in the record and misconstrues the cited material.

         87.    This paragraph sets forth Plaintiff’s characterization of information withheld from

release by Defendants pursuant to applicable FOIA exemptions. Plaintiff’s characterization is not

supported by admissible evidence. Plaintiff has not established this allegation in the record and

misconstrues the cited material.

         88.    To the extent this paragraph purports to characterize Defendants’ Amended

Objections and Responses to Plaintiff’s First Set of Interrogatories, attached as Exhibit 22 to the

Townsend Decl., Defendants refer the court to that document for its full and accurate content.

Additionally, Plaintiff’s characterization is not supported by admissible evidence. Plaintiff has

not established this allegation in the record and misconstrues the cited material.

         89.    Defendants refer the court to the Amended Vaughn index, filed on December 20,

2018, which reflects Defendants’ release determination regarding the identified records (ECF No.

69-1).

         90.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.




                                                  8
           90.   These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

           90.   These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

           93.   To the extent this paragraph purports to characterize the Williams Decl. and the

attached Vaughn index, Defendants refer the court to those documents for their full and accurate

content.

           94.   These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

           95.   These are not material facts.

           96.   These are not material facts.

           97.   These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content. Additionally, Plaintiff’s characterization is not

supported by admissible evidence. Plaintiff has not established this allegation in the record and

misconstrues the cited material. The three production are not of identical products. See

Supplemental Declaration of Alesia Y. Williams ¶ 25.

           98.   These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.



                                                  9
        99.     These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content. Additionally, Plaintiff’s characterization is not

supported by admissible evidence. Plaintiff has not established this allegation in the record and

misconstrues the cited material. The three production are not of identical products. See

Supplemental Declaration of Alesia Y. Williams ¶ 25.

        100.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

        101.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

        102.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

        103.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

        104.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.




                                                 10
        105.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content.

        106.    These are not material facts. Notwithstanding, to the extent this paragraph

purports to characterize documents released by Defendants, Defendants refer the court to those

documents for their full and accurate content. Additionally, Plaintiff’s characterization is not

supported by admissible evidence. Plaintiff has not established this allegation in the record and

misconstrues the cited material. DIA did process in the case the record identified as Exhibit 1 to

the Light Declaration. See Supplemental Declaration of Alesia Y. Williams ¶ 17.

Dated: May 24, 2019                                   Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Branch Director

                                                       /s/ Nicholas Cartier
                                                      NICHOLAS CARTIER
                                                      (D.C. Bar # 495850)
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      P.O. Box 883
                                                      Washington, D.C. 20044
                                                      Telephone: (202) 616-8351
                                                      E-mail: nicholas.cartier@usdoj.gov
                                                      Attorneys for the Defendants




                                                 11
